DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 4/27/22.  Claims 1-30 have been cancelled.  Claims 31-52 are pending and examined herein.  
The terminal disclaimers filed on 4/27/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patents 9,750,747; 9,763,954; 10,675,287; 10,695,354; and 10,702,536 have been reviewed and accepted.  The terminal disclaimers have been recorded.  The obviousness double patenting rejections are hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627